                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                  No. 1:18-CV-726-NCT-JEP

  PROFESSOR DOE,

         Plaintiff,
                                                       STIPULATION OF DISMISSAL
         v.                                                 WITH PREJUDICE

  THE BOARD OF GOVERNORS OF THE
  UNIVERSITY OF NORTH CAROLINA, et
  al.,

         Defendants.


       Now come Plaintiff and Defendants and, pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure, hereby stipulate to the dismissal of the above-captioned action with prejudice.

Each party shall bear their own costs.

       Respectfully submitted this 22nd day of July, 2020.

Counsel for Defendants:                         Counsel for Plaintiff:

 JOSHUA H. STEIN                                 LOFTIN & LOFTIN, P.A.
 Attorney General

 /s/ Nora F. Sullivan                            /s/ John D. Loftin
 Nora F. Sullivan                                John D. Loftin
 Assistant Attorney General                      NC State Bar No. 16723
 NC State Bar No. 43284                          Jason R. Jones
 nsullivan@ncdoj.gov                             NC State Bar No. 49302

 NC Department of Justice                        PO Box 733
 PO Box 629                                      Hillsborough, NC 27278
 Raleigh, NC 27602                               Tel: 919-732-9748
 Tel.: 919-716-6920                              Fax: 919-732-4241
 Fax: 919-716-6764                               Email:John@loftinandloftin.com
                                                 Email: Jason@loftinandloftin.com




       Case 1:18-cv-00726-NCT-JEP Document 47 Filed 07/22/20 Page 1 of 1
